Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The claim objections to claims 5 and 15 have been withdrawn in view of cancellation of said claims.
The 35 U.S.C. 112(a) rejections to claims 1-20 have been withdrawn in view of the current amendments to claims 1, 11, and 20.
The 35 U.S.C. 112(b) rejections to claims 1-20 have been withdrawn in view of the current amendments to claims 1, 11, and 20.

Response to Arguments
Applicant’s arguments, see pp.12-14, filed April 15, 2022, with respect to independent claims 1, 11, and 20 have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of claims 1, 11, and 20 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show: an inclusion, in an MPM list, the inclusion comprises: setting a first candidate mode of the MPM list to the intra prediction mode of the first neighboring block; setting a second candidate mode of the MPM list to the left adjacent angular mode of the intra prediction mode of the first neighboring block; setting a third candidate mode of the MPM list to the right adjacent angular mode of the intra prediction mode of the first neighboring block; setting a fourth candidate mode of the MPM list to the adjacent angular mode of the left adjacent angular mode other than the intra prediction mode of the first neighboring block; and setting a fifth candidate mode of the MPM list to the adjacent angular mode of the right adjacent angular mode other than the intra prediction mode of the first neighboring block, and wherein the MPM list is generated such that an order of most probable candidate modes in an index of the MPM list is, from lowest to higher within the index, the first candidate mode to the fifth candidate mode.
There is no teaching on the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate an inclusion, in an MPM list, the inclusion comprises: setting a first candidate mode of the MPM list to the intra prediction mode of the first neighboring block; setting a second candidate mode of the MPM list to the left adjacent angular mode of the intra prediction mode of the first neighboring block; setting a third candidate mode of the MPM list to the right adjacent angular mode of the intra prediction mode of the first neighboring block; setting a fourth candidate mode of the MPM list to the adjacent angular mode of the left adjacent angular mode other than the intra prediction mode of the first neighboring block; and setting a fifth candidate mode of the MPM list to the adjacent angular mode of the right adjacent angular mode other than the intra prediction mode of the first neighboring block, and wherein the MPM list is generated such that an order of most probable candidate modes in an index of the MPM list is, from lowest to higher within the index, the first candidate mode to the fifth candidate mode. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in the independent claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: (1) Seregin et al. (“Neighbor based intra most probable modes list derivation”, Joint Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11; 3rd Meeting: Geneva, CH, 26 May – 1 June 2016; Document: JVET-C0055); (2) Sullivan et al. (“Meeting Report of the 10th meeting of the Joint Video Experts Team (JVET), San Diego, US, 10-20 Apr. 2018”, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11; 10th Meeting: San Diego, US 10-20 Apr. 2018; Document: JVET-J_Notes_d0); (3) Chen et al. (“Description of SDR, HDR and 360° video coding technology proposal by Qualcomm and Technicolor – low and high complexity versions”; Joint Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11;10th Meeting: San Diego, US 10-20 Apr. 2018; Document: JVET-J0021).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482